Matter of Cornelius G. v Monica G. (2014 NY Slip Op 06824)
Matter of Cornelius G. v Monica G.
2014 NY Slip Op 06824
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-04176
2013-04410
 (Docket Nos. V-1228-09, N-4385-10)

[*1]In the Matter of Cornelius G. (Anonymous), petitioner-respondent,
v Monica G. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Cornelius G. (Anonymous), Jr. Administration for Children's Services, petitioner- respondent;Monica G. (Anonymous), appellant; et al., respondent. (Proceeding No. 2)
Mark Diamond, New York, N.Y., for appellant.
Christopher J. Robles, Brooklyn, N.Y., for petitioner-respondent in Proceeding No. 1.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Francis F. Caputo, Elizabeth I. Freedman, and Hanh H. Le of counsel), for petitioner-respondent in Proceeding No. 2.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Judith Stern of counsel), attorney for the child.
DECISION & ORDER
In a child custody proceeding pursuant to Family Court Act article 6, and a related neglect proceeding pursuant to Family Court Act article 10, the mother appeals from (1) an order of the Family Court, Richmond County (Wolff, J.), dated March 13, 2013, which, after a combined custody and dispositional hearing, granted the father's petition for sole custody of the subject child and (2), an order of disposition of the same court, also dated March 13, 2013, which, upon an order of fact-finding of the same court dated December 8, 2011, entered upon her consent, adjudging the subject child to be neglected, and after a combined custody and dispositional hearing, in effect, released the child to the custody of the father.
ORDERED that the order and the order of disposition are affirmed, without costs or disbursements.
The Family Court's determination to grant the father's petition for sole custody of the subject child has a sound and substantial basis in the record and should not be disturbed (see Matter of Tori v Tori, 103 AD3d 654, 655). Contrary to the mother's contention, the Family Court set forth [*2]the grounds for the order of disposition, as required by statute (see Family Ct Act § 1052[b][i]).
SKELOS, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court